PER CURIAM.
The former husband, James Robert Louth, challenges an order awarding attorney’s fees and costs to his former wife, Mariellen Williams. The order, dated December 3, 1992, ordered Mr. Louth to pay attorney’s fees and costs and attempted to secure the *410payment of those amounts by placing a lien on Mr. Louth’s home. We reverse that portion of the order which attempted to establish a lien on Mr. Louth’s home, but affirm in all other respects.
It is undisputed that Mr. Louth’s home constituted homestead property and, therefore, absent certain exceptions not present in this case, the property is not subject to forced sale. Art. X, § 4, Fla. Const. See Cain v. Cain, 549 So.2d 1161 (Fla. 4th DCA 1989).
We, accordingly, reverse and remand with instructions to strike that portion of the trial court’s order which attempts to establish a lien on Mr. Louth’s property.
Affirmed in part, reversed in part, and remanded.
SCHOONOVER, A.C.J., and PATTERSON and QUINCE, JJ., concur.